Citation Nr: 0714762	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-44 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1955 to November 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that, although the appellant requested a 
Board hearing in her December 2004 VA Form 9, she 
specifically withdrew this request in a January 2006 VA Form 
21-4138, signed by her.  She then requested a personal 
hearing with a Decision Review Officer (DRO) but instead 
opted for a conference with the DRO held in March 2006.  A 
DRO subsequently reviewed the claim and drafted a 
Supplemental Statement of the Case.  In July 2006, the 
appellant waived local jurisdication and requested that the 
case be sent immediately to the Board.  Therefore, no 
personal hearing took place.  There are no other outstanding 
hearing requests of record.    


FINDINGS OF FACT

1.  The veteran died in February 2004.

2.  The immediate cause of death was cerebrovascular accident 
due to cerebral arteriosclerosis; another significant 
condition contributing to death but not resulting in the 
underlying cause was pneumonia (right sided).

3.  None of the foregoing disorders was present in service, 
manifested within one year following the veteran's separation 
from active duty, or etiologically related to service or a 
service-connected disability.

4.  VA treatment or hospitalization did not cause or worsen 
the veteran's cerebral arteriosclerosis or pneumonia, and VA 
treatment did not otherwise hasten the veteran's death.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.312 (2006).

2.  DIC benefits under the provisions of 38 U.S.C. § 1151 are 
not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The originating agency provided the appellant with the notice 
required under the VCAA, to include notice that she should 
submit any pertinent evidence in her possession, by a letter 
mailed in June 2004, before the initial adjudication of the 
claim.  The appellant was provided with the requisite notice 
with respect to the effective-date element of her claims in a 
November 2006 letter.  Although this notice was not provided 
before the initial adjudication of the claims, this is of no 
significance in this case because the Board has determined 
that the appellant is not entitled to either of the benefits 
sought on appeal.  Consequently, no effective date will be 
assigned.

In regard to VA's duty to assist, the record reflects that VA 
assisted the appellant by obtaining the veteran's VA 
treatment records.  In addition, a VA medical opinion based 
on a review of the pertinent records has been obtained.  With 
the exception of the quality assurance documents discussed 
below, neither the appellant nor her representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate her claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation.  

The Board notes that the appellant's representative has 
specifically requested that the Board obtain any relevant 
quality assurance documents that might exist.  However, the 
VA Adjudication Procedures Manual M21-1, Chapter 22, 
paragraph 3 prohibits the RO from requesting or using such 
records.

While the representative has argued that statutory and 
regulatory provisions allow for the use of such records 
"within the Department," because such records, once obtained, 
must be considered in the claim, and records considered in 
the claim must be disclosed to claimants under VA regulations 
and pertinent case law, obtaining and using these records 
would inevitably entail disclosure.  See also Loving v. 
Nicholson, 19 Vet. App. 96 (2005).  The Board can identify no 
authority within the provisions of 38 U.S.C.A. § 5705 (West 
2002) or 38 C.F.R. § 17.501 (2006) that would allow it to 
request quality assurance records for the purpose of 
adjudicating a compensation claim, and no compelling reason 
to ask the RO to do that which its own internal procedures 
specifically prohibit.  

Accordingly, the Board will address the merits of the claim.  

Service Connection for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.312 (2006).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303 
(2006).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
arteriosclerosis to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The certificate of death indicates that the veteran died in 
February 2004 from a cerebrovascular accident due to cerebral 
arteriosclerosis.  A significant condition contributing to 
the death was pneumonia.  At the time of the veteran's death 
service connection was in effect for no disability.

No specific contentions have been advanced in support of the 
claim for service connection for the cause of the veteran's 
death.  Service medical records are negative for evidence of 
arteriosclerosis or pneumonia, and there is no medical 
evidence of either disorder until many years after the 
veteran's discharge from service, or of a nexus between 
either disorder and the veteran's military service.  
Consequently, there is no appropriate basis for granting this 
claim.





DIC Under 38 C.F.R. § 1151

Legal Criteria

Compensation is authorized under the provisions of 38 U.S.C. 
§ 1151 if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions.  This compensation is awarded in the 
same manner as if the additional disability or death were 
service connected.  38 U.S.C.A. § 1151 (2006).

Earlier interpretations of § 1151 required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  38 
C.F.R. § 3.358(c)(3) (1994).  Those interpretations and the 
cited regulatory provision were invalidated by Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom. Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 
513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60  Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified 
at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997, such as the instant claim.  Pub. L. No. 104-204, § 
22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97 
(Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that new regulations pertaining to disabilities 
resulting 
from VA negligence, which implement the post-Gardner changes 
to 38 U.S.C.A. § 1151, went into effect on September 2, 2004.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was either (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2006), 69 Fed. Reg. 46,433-35 (to be codified 
at 38 C.F.R. §§ 3.154-3.800).

Analysis

The widow of the veteran is claiming that improper VA care 
caused or was a contributing factor in the veteran's death.  
The certificate of death indicates that the veteran died in 
February 2004 from a cerebrovascular accident due to cerebral 
arteriosclerosis.  A significant condition contributing to 
the death was pneumonia.

VA treatment records show that the veteran was seen at the VA 
Medical Center in November 2003 with complaints of nausea, 
vomiting and dizziness.  The veteran was diagnosed with 
benign positional vertigo.  In a second outpatient treatment 
record in November 2003, it was noted that the veteran 
complained of the same symptoms.  A CT scan was conducted but 
was found to be negative and neurological examination 
appeared normal.  The veteran was prescribed Dramamine.  In 
January 2004, the veteran was diagnosed with two old infarcts 
and three new infarcts.  The appellant is claiming that the 
missed diagnosis and delay in treatment by VA hastened or 
caused the veteran's death.

In January 2004, the veteran was taken to the emergency room 
at United Memorial Medical Center in Batavia.  The veteran 
was admitted.  It was found that the veteran had multiple 
strokes in the posterior circulation including an old infarct 
in the right basal ganglia and another one in the occipital 
lobe, and one in the thalamus, and also in the right 
cerebellar hemisphere.  There was severe stenosis of the 
right posterior carotid artery.  In addition, transcranial 
Doppler revealed severe stenosis of the vertebrobasilar 
artery system in general.  The veteran's neurologist 
suggested that the veteran stay on aspirin, avoid 
hypertensive episodes, and control the blood sugar carefully.  
The veteran was sent home to receive home physical therapy.

In February 2004, the veteran was seen by a VA nurse 
practitioner who recommended home rehabilitation until he 
could be admitted to rehabilitation at Batavia.  

After slow progressive decline occurred, the veteran was 
transferred to Buffalo VA Hospital Emergency Room on February 
15, 2004.  His blood pressure was stable and Dr. H. noted 
that there were no focal neurological signs.  The veteran was 
found to be alert and appropriately responsive before 
sedation.  He was sent for a CT scan but was unable to lie 
still for the scanner and was eventually sent back to the 
emergency room for not cooperating.  Thereafter, he was given 
some intravenous lorazepam and hydromorphone for his 
agitation, and a CT scan was completed.  Dr. M. read the CT 
scans and found that they were negative for acute changes; 
old chronic infarcts were visualized in multiple locations, 
but unchanged from the previous study in November 2003, 
except for a subtle area of decreased density in the medical 
aspects of the right occipital lobe, which was referred to by 
Dr. M. as a "prior infarct."  

On February 16, 2004, the veteran was noted to be declining 
and his right pupil was not reacting.  The VA physician noted 
that the veteran was possibly having a CVA and he sent the 
veteran to the nearest acute care facility, which is the 
United Memorial Medical Center in Batavia.  At that facility, 
a CT scan on February 17, 2004, showed extensive acute 
infarction in the cerebral hemisphere and the occipital lobe 
bilaterally consistent with posterior circulation territory 
infarction.  The physician concluded that the veteran had 
gone into acute stroke, and the veteran  also had right 
middle lobe pneumonia.  The veteran's family placed the 
veteran on "comfort care only."  The veteran expired on 
February 18, 2004.

In September 2004, the veteran's former supervisor, K.K., 
submitted a statement to the RO in support of the appellant's 
claim.  He stated that he was not present at the time of the 
veteran's treatment or emergency room visits but he heard 
from a former co-worker that a physician, Dr. M., at the 
United Memorial Medical Center indicated that the veteran had 
been experiencing strokes for quite some time.  After the 
veteran's death, K.K. attended a meeting with VA hospital 
staff in February 2004.  At the meeting, Dr. S. indicated 
that additional tests should have been done to determine the 
cause of the veteran's symptoms and if adequate medical care 
had been provided, it might have prevented the veteran's 
passing.  As a result of the meeting, VA agreed to pay all 
bills pertaining to the veteran's expenses at the United 
Memorial Medical Center and any other expenses that were 
incurred.

The veteran's former co-worker, R.K., also submitted a 
statement in support of the appellant's claim  R.K. stated 
that the veteran could barely walk and was nauseated, 
vomiting and dizzy when he first visited the VA emergency 
room in November 2003.  His condition worsened and he was 
seen again in December 2003.  R.K. noted that at a meeting in 
February 2004, Dr. S. admitted that once the veteran's 
treatment did not alleviate his symptoms, additional tests 
should have been completed to determine the cause.  Dr. S. 
admitted that they failed in their duty to provide adequate 
medical care that may have prevented his passing.  The rest 
of the group attending shared the same sentiments.  R.K. 
stated that as a result, VA decided to pay the veteran's 
expenses at UMMC. 

In March 2004 and July 2004, the appellant provided 
statements regarding the events that led up to the veteran's 
death.  She described the veteran's symptoms from October 
2003 to February 2004 and the medical treatment he received.  
Details of the appellant's arguments are detailed below.

As noted above, the appellant contends that the veteran died 
as a result of negligence on the part of VA health care 
providers during the veteran's treatment and hospitalization 
before his death.  Specifically, the appellant argues three 
errors were made by the VA.

In response to the appellant's claim, a VA physician reviewed 
the veteran's records in August 2004.  

First, the appellant argues that the diagnosis of multiple 
acute cerebral infarctions noted at the United Memorial 
Medical Center in Batavia on February 17, 2004, was missed by 
the emergency room physicians at the Buffalo VA Medical 
Center on February 15, 2004, during an emergency room visit.  
The VA physician noted in his August 2004 report that this 
first argument by the appellant is not supported by available 
evidence.  A CT scan was done after the veteran was seen in 
the emergency room on the 15th of February.  It showed no 
acute infarct, and the old infarcts were not missed.  Based 
on the absence of neurological deficits on clinical 
examination and the lack of evidence of acute infarct on 
imaging studies, the veteran was sent back to Batavia for 
further observation for a possible evolving stroke.  The 
extensive acute infarcts reported in Dr. D.'s note dated 
March 2, 2004, were not seen in the CT scans done at the 
Buffalo VA on February 15, 2004.  Therefore, the management 
plan was reasonable.      

Second, the appellant claims that the evolution of the 
veteran's illness into massive stroke would have been 
prevented if proper procedures had been followed.  The 
examiner stated that available evidence does not support this 
premise.  He noted that dizziness, vertigo, nausea and 
vomiting are sometimes seen in patients with vertebral-
basilar artery insufficiency due to ischemia of nerve 
centers.  He believed that in view of the extensive nature of 
the veteran's cerebrovascular disease, the clinical course of 
the disease would not have been significantly altered by 
earlier admission to an acute care facility.  He stated that 
the available evidence does not indicate that substandard 
care that contributed to the premature death was provided at 
either of the VA facilities.    

The Board has also considered the statements and testimony 
provided by the appellant, the veteran's supervisor, and co-
worker.  However, the fact remains that the only medical 
evidence of record specifically addressing whether improper 
care resulted in or hastened the veteran's death is the 
August 2004 VA medical opinion discussed above.  It is 
clearly against the claim.  

The Board has also considered the appellant's contention that 
VA agreed to pay the veteran's medical expenses at United 
Memorial Medical Center because VA medical providers admitted 
to making mistakes in the treatment of the veteran.  The 
appellant provided documentation showing that VA paid at 
least part of the veteran's expenses for care at United 
Memorial Medical Center.  The Board notes that the veteran 
was transferred to that facility by VA because of his need 
for acute medical care that VA was not able to provide.  The 
Board does not view the payment of those expenses as evidence 
of negligence in the furnishing of care by VA.     

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim for DIC 
benefits under the provisions of 38 U.S.C. § 1151.


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC pursuant to 38 U.S.C. § 1151 is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


